Citation Nr: 0405907	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the chest, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, dated in June 1996.  

The Board remanded the issue that is the subject of this 
decision in October 2000 and June 2003.  Review of the 
actions performed by the RO reveal that the mandates of the 
remands have been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The residuals of the veteran's service-connected gunshot 
wound to the chest are manifested by subjective complaints of 
pain and dyspnea that are not supported by clinical evidence 
including physical examination and pulmonary function 
testing.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the chest have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.20, 4.72, 4.73 Diagnostic Code (DC) 5321, effective 
prior to and since June 3, 1997, 4.97 DC 6818, effective 
prior to October 7, 1996, 4.97 DC 6843, effective since 
October 7, 1996, 4.118 DC 7804 effective prior to and since 
August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)); see also 38 C.F.R. § 3.159 
(2003).  

The Board finds that VA has satisfied its duties to notify 
and assist the veteran under the VCAA with regard to his 
claim of entitlement to an increased evaluation for residuals 
of a gunshot wound to the chest, currently evaluated as 20 
percent disabling.  In a July 2003 statement, the veteran 
reported that he did not have any additional evidence to 
submit to support his claim.

By several documents the VA has notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In particular, the Board notes its two 
previous remands in October 2000 and June 2003 noted the 
specifics of several new rating criteria potentially 
applicable to the veteran's claims, as well as the 
particulars of the VCAA.  The Board's remands in addition to 
the original rating decision, the Statement of the Case and 
subsequent Supplemental Statements of the Case specified what 
evidence was currently of record and specified in what ways 
the evidence submitted in support of the veteran's claims for 
an increased rating failed to show entitlement to the benefit 
claimed.  Finally, a letter dated in July 2003 contained 
language in effect advising the veteran to submit or identify 
any evidence which he believed would help the RO decide his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Here, the Board acknowledges that the letters, remands, SOC, 
and SSOC's providing VCAA notice were provided to the veteran 
long after the initial adjudication of his claim in June 
1996.  In a recent decision, the U.S. Court of Appeals for 
Veterans Claims (Court) expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 17 Vet. App. at ___, slip op. at 8-9 
(2004).  In this case, however, it is obvious that the RO 
could not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
three years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in an August 2003 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in October 2000 and June 2003 to obtain additional 
records as well as VA examination reports.  The RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.  

Factual Background

The service medical records show that the veteran received a 
wound from a 30-caliber rifle that penetrated the posterior 
region of the thorax at approximately the level of the 6th 
rib.  It was noted that a foreign body was retained in the 
left region of the diaphragm.  Service connection was granted 
in 1949 for gunshot wound residuals and the veteran was 
assigned a 20 percent evaluation.  In July 1949, on VA 
examination, it was noted that the veteran complained of 
aching in the posterior left chest and that X-rays showed no 
damage to the chest structures.  On examination, it was found 
that the wound scar was healed, uncomplicated and without 
disturbance of function as well as without any involvement of 
any muscle groups.  X-rays showed a foreign metallic body in 
the lower anterior chest wall, uncomplicated.  The examiner 
also found that the veteran had a history of a through and 
through wound of the left chest cavity, no X-ray or clinical 
evidence of residual on examination.  

On VA orthopedic examination in February 1992, the veteran 
complained of increasing pain on the right side of his upper 
trunk.  The examiner noted a dime-sized scar on the left back 
near the 10th rib.  The entire left side of the veteran's 
upper trunk was reported to be exquisitely sensitive and 
painfully sensitive to very light touch.  The diagnosis was, 
status post bullet wound to the left chest with foreign 
metallic body present in either the lower anterior chest wall 
or upper quadrant of the abdomen.  On VA neurological 
examination that same month, it was reported that pinprick 
was diminished in the margins of the scar in the left 
posterior chest.  It was stated that the veteran clearly 
showed a functional description of paresthesia.  The 
diagnosis was, no neurological impairment found.  

The veteran underwent a VA examination in June 1995.  The 
veteran complained of an inability to sleep on his chest or 
back due to pain from the bullet.  The veteran reported that 
he could perform the functions of activities of daily living, 
could walk a half-block, and then had to stop to steady 
himself, and reported that his breathing when walking was all 
right.  Examination of the thorax showed normal curvature, 
symmetric right and left.  The muscles at the thorax were 
intact, and there was no atrophy, herniation or adhesions.  A 
one-half inch by 0.2 inch scar of the posterior thorax was 
noted on the left.  Touching the skin of the upper body 
caused flinching.  The diagnosis was, status post gunshot 
wound left thorax with residual foreign body, normal muscles, 
and scar.  

The veteran was next examined by VA in August 1995.  He 
complained of pain on movement of the thoracic and 
lumbosacral spine for the past 10 years.  He stated that he 
could not sleep on his left side or on his back and that 
sharp pains in the left side awakened him.  He reported being 
unable to sit with his back against the chair and must lean 
to his right side.  On examination, it was noted that the 
lungs were clear to auscultation and that there was a 1 cm. 
scar on the left posterior back with no pain on palpation, no 
ulceration, and no swelling noted.  X-rays were noted to show 
no evidence of fracture or of bony destruction.  Muscle 
strength on the left was 4/5 and was 5/5 on the right.  There 
was no asymmetry of the back.  Flexion of the spine was to 45 
degrees and there was 15 degrees of rotation bilaterally, 
with lateral bending to 20 degrees bilaterally.  The 
diagnosis was, lumbar spine spondylosis.  

On VA pulmonary function testing in October 1995, the veteran 
had an FVE 1 value of 59 % of predicted, and a DLCO of 81 
percent.  On a VA stress test in November 1995, the veteran 
achieved a maximum predicted heart rate of 85% 

In July 1996, on VA examination, the veteran complained of 
discomfort in the left chest that was getting worse.  He 
stated that he could not sleep on the left side due to pain 
and that he had trouble standing to put on his pants.   It 
was noted that X-rays of the thoracic spine in June 1995 
showed degenerative arthritis, T-9 to T-12, and films of the 
lumbar spine in 1993 showed degenerative changes.  It was 
reported that the cardiac stress was reviewed with another 
physician and that it was determined that the diaphragmatic 
attenuation was a normal variant.  On examination, it was 
stated that the veteran walked with a cane.  It was stated 
that the veteran had a 3/4 inch by 0.1 inch scar which was 
tender to superficial touch over and around the scar.  There 
was flinching with pain.  It was stated that there was no 
muscle loss, no induration of muscles, no muscle hernia, and 
symmetric tone.  The examiner noted that there was no 
scoliosis and that the veteran had tenderness in the 
musculature of the spine in the left of the thoracic spine 
near the wound entry site.  

Flexion at the waist was noted to be to 75 degrees; 
hyperextension was to 30 degrees; rotation was to 45 degrees 
on the left and to 40 degrees on the right with a complaint 
of pain.  Lateral bending was to 35 degrees on the left and 
to 30 degrees on the right with a complaint of pain.  The 
examiner stated that the veteran had muscle strain.  Muscle 
strength was 5/5 in the right upper extremity and 4/5 in the 
left upper extremity; and handgrip was 4/5 on the left and on 
the right.  Sensation to pinprick was decreased on the left 
upper extremity, arm, hand and fingers as well as in the 
lower extremities, feet and toes, all on the left.  

The examiner assessed that the veteran had a bullet in the 
upper left quadrant of the abdomen, that the veteran had 
muscle strain near the wound entry site; that he had 
hyperesthesias of muscles on or near the entry site; and that 
he had hyperesthesias of muscles on or near the left lower 
extremity that was not secondary to the gunshot wound. 

The examiner reported that the claims file had been reviewed.  
The final diagnoses were: Muscle strain with hyperesthesia, 
left posterior and lateral chest, symptomatic; gunshot wound 
entry posterior thorax lodged left upper quadrant of the 
abdomen; neuropathy left upper and left lower extremity 
(unknown etiology): and degenerative changes thoracic and 
lumbar spine.  

VA again examined the veteran in June 1997.  The veteran 
complained of pain.  It was noted that he took Tylenol #3 
four times a day for pain, as well as other medication.  It 
was noted that the veteran was very guarded of his left side.  
On palpation of the area, and touching the entrance wound, 
the veteran jumped and indicated that it was painful to touch 
that part of his skin. The examiner noted extreme tenderness 
on examination.  The examiner stated that the problem was one 
of hypersensitivity or a neuropathy from the wound affecting 
the pleural nerves.  It was noted that his stress test was 
normal.  The diagnosis was, hypersensitivity neuropathy, left 
side of chest, with moderate to severe symptoms secondary to 
gunshot wound.  A June 1997 VA PFT noted a poorly 
reproducible effort, unable to read properly.  

A VA pulmonary specialist also saw the veteran in 
consultation.  The veteran's primary complaint was pain of 
the left chest, which he reported had been present for 50 
years since a gunshot wound.  The pain was said to impair his 
ability to take a deep breath.  The reports of chest X-rays 
were said to indicate a foreign body in his abdomen without 
major intrathoracic pathology.  Spirometry done several 
months earlier showed a mixed picture with both a restrictive 
defect likely secondary to suboptimal effort secondary to 
chest discomfort and a possible obstructive component 
secondary to airways disease.  The tracings showed a variable 
effort with inconsistent results on multiple efforts.  The 
impression was history of gunshot wound to chest with chest 
wall pain probably secondary to old trauma and possible 
chronic obstructive pulmonary disease (COPD), not related to 
gunshot wound. 

VA next examined the veteran in November 1998.  He reported 
that he had pain and tenderness in his left side and was 
unable to move that side or to sleep on that side due to 
pain.  The veteran stated that he could not walk without 
becoming out of breath, that he had frequent colds, and that 
he had to take naps during the day due to the pain.  The 
veteran reported that he never smoked in his life.  On 
examination, his lungs were clear both anterior and 
posterior, with slight crackles in the left base.  There were 
no wheezes or rhonchi.  The heart had a regular rate and 
rhythm.  The left breast was extremely tender to touch and 
the veteran exhibited signs of discomfort on examination.  
Examination of the posterior chest showed a scar about the 
10th rib area that was well healed, nontender, and measured 
approximately 2 cm where the bullet entered.  PFT conducted 
in conjunction with the examination showed an FEV-1 of 30 
percent of predicted, and FEV1/FVC of 48 percent.  The DLCO 
was not obtained since the veteran was unable to perform the 
test. The examiner noted that the PFT showed obstructive lung 
disease.  The diagnosis was COPD more likely than not due to 
the occupation of bricklayer related to inhalation of dust 
particles than to the bullet wound when he was in the 
military.  

The veteran was also treated in November 1998 by a VA 
neurologist.  His problems were noted to include left 
thoracic neuropathic pain related to prior trauma, peripheral 
neuropathy, poor balance related to neuropathy, epilepsy, 
foot infection, and hypertension.  His pain medications were 
refilled.

In a June 2000 progress note for a hypertension follow-up, 
the veteran described pain in his back, legs, knees, elbows, 
and pain with numbness throughout both his hands and all his 
fingers.  He stated he had infrequent chest pain and 
shortness of breath that he attributed to a gunshot wound and 
lodged bullet in his left chest.  The veteran's pain was 
noted to appear to be arthritic in nature.

VA performed a series of medical examinations pursuant to the 
mandate of the October 2000 Board remand.  

The veteran underwent further PFTs in January 2001.  The 
examiner reviewed his claims folder.  The veteran reported 
DOE (dyspnea on exertion) that limited his ability to walk 
more than a few feet.  He could not sing in a choir.  In 
review of the veteran's records, the examiner noted that 
several of the PFTs were inadequate because of poor veteran 
effort.  He was shot while in the service but required no 
surgery for the injury.  He worked in a brickyard, but denied 
exposure to dust.

No abnormalities were found on physical examination.  The 
examiner noted that he was unable to interpret the PFTs 
because of poor veteran effort.  The veteran was also walked 
while blood oxygen was measured with an oximeter.  He was 
unable to walk more than ten feet before he had to stop 
because of complaints of dyspnea; however, during that time 
his oxygen saturation was above 94 percent.  Later, the 
examiner noted he walked with the veteran to the waiting room 
approximately 100 feet and the veteran did not have any 
dyspnea.

The examiner noted that he was unable to objectively 
demonstrate any significant pulmonary defect in the veteran.  
The veteran's inability or unwillingness to perform PFTs made 
it impossible to characterize the veteran's complaints 
further.  The examiner noted there seemed to be some 
variability and inconsistency in the veteran's history and 
examination.

The veteran was also given a VA orthopedic examination in 
January 2001.  He reviewed the veteran's claims folder and 
noted the history of the veteran's gunshot wound and previous 
treatment and examination reports.  The veteran reported that 
following service, lifting with his left arm caused left 
chest pain, and he thus could not do heavy lifting.  His 
current history was that he did not sleep on his left side 
because of pain, and he had difficulty using his left hand, 
and raising his left shoulder since the injury in 1945.  He 
reported shortness of breath after walking one flight of 
stairs or one half to one block.  He stated that all 
activities of daily living, dressing, and performing personal 
hygiene were limited and accompanied by pain in his left 
chest in that any movements to the left chest were painful.  
Weather changes had no effect on his symptoms.  The veteran 
reported that use of his right arm also caused pain because 
he of having to sleep on the right side.

The veteran's activities of daily living were rather minimal, 
according to the veteran he did not get around much.  The 
examiner noted that it would be evident that any increases of 
pain such that the veteran got during use of his arms did not 
increase the level of debility.  The examiner could not 
determine if there was any additional loss of motion in any 
joint when the veteran had a history of increased symptoms.

The examiner noted that it was evident from the service 
record and the claims file that the veteran's injury was from 
a small low velocity gunshot wound of small projectile that 
entered posteriorly, did not exit, becoming lodged beneath 
the left diaphragm.  No surgical treatment was done.  No 
debridement was done.  No infection occurred.  There was no 
evidence in the record or X-ray examinations to suggest any 
explosive effect of the projectile and there were no 
fractures associated with the projectile.

In reference to the veteran's spine specifically, the veteran 
complained of general pain in the left thoracic area.  It was 
noted that prior records indicated degenerative arthritis in 
the lumbar spine, and he had noted X-ray examination findings 
suggestive of degenerative spur formation in the thoracic 
spine, but in the right side and not on the left where the 
gunshot wound occurred.

On physical examination, the veteran was noted to have a 1 cm 
horizontal linear scar that was located 8.5 cm left of the 
midline posteriorly and was about at the level of the 10th 
rib.  There was no evidence of subcutaneous scar formation or 
adherence.  There was no loss of intercostal muscle mass or 
muscle tissue.  The examiner concluded that it represented a 
linear relatively small wound of entrance with no exit 
wounds.

Light touch in the area of the scar and diffusely about the 
entire left thorax, and even the right thorax, with 
tenderness of light touch in the left paravertebral muscles 
of the lumbar spine, the left lateral chest, and left 
anterior chest, was present.  The veteran withdrew from light 
touch.

Range of motion of the thoracolumbar spine, as measured with 
goniometer, revealed zero degrees of extension, 75 degrees of 
flexion, 5 degrees of left lateral bend, and 15 degrees of 
right lateral bend.  There was complaint of pain on left 
lateral bend, but there was no evidence of muscle spasm on 
clinical examination and palpation.  Further thoracic 
rotation was 5 degrees to the right and 15 degrees to the 
left.

Muscle strength in the thoracic spine could not be tested 
because of the veteran's subjective complaints of pain.  The 
examiner noted that although there were complaints of pain 
and loss of muscle function, there was no objective evidence 
of muscle loss.  The ranges of motion of the thoracic spine 
were noted to be subjective in that they were in the complete 
control of the veteran.  The examiner could not state with 
any degree of reasonable medical certainty that there was 
added fatigability, weakness, or limitation of motion when 
the veteran had subjective complaints of pain.

The examiner stated that he did not believe that the 
veteran's limitation of motion and complaints of pain in the 
shoulders was related to the gunshot wound.  Nor did he 
believe that the findings in reference to the left elbow were 
related to the gunshot wound.  He noted that the gunshot 
wound affected the posterior chest wall only, and did not 
affect the shoulder or the left elbow.  He also did not 
believe that the veteran's necessity of sleeping on his right 
side caused right shoulder pain.  In his experience as an 
orthopedic surgeon, he had never found that to be true.  The 
examiner also found no muscle spasms in the thoracic spine 
during thorax or thoracolumbar spine during motion.  

In February 2001, a general medical examination was 
performed.  The veteran stated he had occasional shortness of 
breath because of the gunshot wound.  The examiner noted a 
complete and thorough review of the veteran's claims folder.  
The veteran was noted to have a history of COPD.  This had 
been attributed to the veteran's occupation as a bricklayer 
and inhalation of dust particles because of that occupation.

On physical examination, the veteran exhibited marked facial 
grimaces and reported he was unable to lift his left shoulder 
above his head.  Range of motion of the left shoulder was 
abduction to 110 degrees with another attempt to 90 degrees.  
It was observed that the veteran had no difficulty whatsoever 
in taking his shirt on and off, and he would grab the chair 
with his left arm without any seeming evidence of pain or 
difficulty.  The veteran was well muscled throughout the 
shoulders and did not show any muscle wasting of the 
shoulders, arms, thigh or leg.

The veteran reported that he had problems with his left side, 
which he attributed to the gunshot wound.  There was no 
evidence of any muscle incoordination or muscle wasting.

With respect to the chest, there was a very faint scar over 
the posterior aspect of the left chest wall.  The scar was 
not adherent to the skin.  On palpation of the area, there 
was no evidence of any growth or metallic objects.  It was 
extremely faint and did not appear to be disfiguring.  The 
veteran complained of pain over a very generalized area, 
mostly below the area of the actual entrance wound.  There 
was no exit wound.  He winced even before being touched below 
that area.  Above the area, although that was the area of 
injury, he did not complain of any specific pain.

Previous pulmonary function tests were said to have shown 
extreme deficits on pulmonary function testing.  These were 
not consistent with the veteran's physical findings on 
auscultation with a stethoscope.  The lungs were clear 
bilaterally.  There did not appear to be any respiratory 
deficit.  There were normal respirations at 18 at the time of 
examination.  The veteran did not appear to be out of breath 
on walking from the waiting room to the examination room.  
The veteran's physical appearance and respiratory examination 
at the time of examination appeared to be inconsistent with 
the previous pulmonary function tests as of 1998. 

Recent chest X-ray examination was also said to not show any 
significant pathology.  There was incidentally noted a 
metallic fragment in the left chest wall.  Otherwise, there 
did not appear to be any abnormality.

The diagnosis was gunshot wound to the chest with retained 
metallic fragment.  There did not appear to be any residual 
effects of this initial injury.  The veteran was able to work 
on a regular basis as a bricklayer.  It appeared that any 
residual damage he had to his lungs in the form of COPD was 
due to the occupational hazards of dust from that.  His PFTs 
were inconsistent with the physical examination, as well as 
his description of left sided weakness is inconsistent with 
an injury in that area.  Muscle groups and muscle mass 
appeared to be well toned and well muscled.  His reports of 
pain were inconsistent with physical findings.

In February 2001 a VA neurologist also examined the veteran.  
He also noted his review of the veteran's claims folder and 
outlined the history of the veteran's gunshot wound, 
including prior treatment and examination reports.

On physical examination, there was a small scar, flat, non-
indurated, about one to two centimeters, round, in the left 
lower posterior chest.  Testing muscles on the left side, the 
veteran grunted testing every muscle.  Virtually all the 
muscles on the left had collapsing type weakness (give away 
weakness).  He was grunting with testing his muscles in his 
legs and his arms on the left side.  He pulled his leg away 
on testing muscles for unclear reasons.

The examiner noted that the veteran had numbness on the 
entire left side from the veteran's face to at least the T10 
level, which could not be explained by the small bullet 
fragment left in the veteran's lower chest or upper abdomen 
on the left side.  The bullet fragment caused no structural 
changes, and therefore would not be causing the neurological 
symptoms found on examination.  There was also an apparent 
decrease in motion of the lumbar spine.  The examiner 
questioned the veteran's cooperation; however, the small 
bullet fragment could not explain the decreased range of 
motion.

VA most recently examined the veteran in reference to the 
scar from his gunshot wound in August 2002.  A color 
photograph of the area of the scar has been attached to the 
claims folder.  The examiner noted the veteran's history of 
shortness of breath whenever he attempted to sleep lying on 
his back in bed and the need to sleep in a chair upright was 
more consistent with postural dyspnea secondary to cardiac 
disease than to cutaneous pain from a scar.

The veteran stated that he had severe pain in the soft tissue 
around the bullet hole.  He stated it had been that way since 
1945.  He rated the pain as an 8 or 9 on a scale of 1-10.  He 
stated it was sharp, lasted about 15 minutes and happened 
eight to nine times a day.  The examiner noted that the 
veteran, due to his age and status, was a very poor 
historian.

On physical examination, the veteran had an approximately 1 
cm to 1.5 cm bullet hole scar that was noted in the left 
posterior back.  It was documented by radiograph.  There 
appeared to be no keloid formation.  It was slightly 
depressed and slightly darkened.  It did not appear to be a 
significant cosmetic deformity.  Light touch over the area 
caused the veteran to wince in pain.  It was of note that 
light touch above and below the scar at 1 inch, 4 inches, 6 
inches, and 8 inches caused the same response.  Therefore, 
for test reliability the veteran was touched on the opposite 
side of his back in a different dermatomal pattern and the 
veteran had the same response.  The examiner noted that it 
would appear that the veteran's subjective complaints of pain 
did not follow a specific dermatomal pattern.

The examiner concluded with a diagnosis of left posterior 
thoracic bullet hole scar with subjective complaints of 
discomfort not following a specific distribution.  The 
examiner noted that there was question of symptom 
magnification.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's gunshot wound has historically been rated under 
DC (DC) 6818 for residuals of pleural cavity injuries.  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Therefore, adjudication of a claim of entitlement to a 
compensable disability rating for the service-connected 
residual scar must also include consideration of both the old 
and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under DC 6818.  A 20 percent rating 
was warranted for a moderate injury, with bullet or missile 
retained in lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion.  A 40 percent rating 
was warranted for a moderately-severe injury with pain in 
chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating. 38 C.F.R. § 4.97, DC 6818.  

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability. Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

In reviewing the requirements of DC 6818 for a rating greater 
than 20 percent, the Board notes that the VA examiners have 
found the veteran's gunshot wound does not produce any 
pulmonary disability.  Review of the examinations, routinely 
shows findings of non-cooperation with the pulmonary function 
tests or suboptimal effort.  Examination of lungs is 
generally without abnormality, although diagnoses of COPD 
unrelated to the gunshot wound have been made.  The Board 
notes that the most recent VA examination in February 2001 
demonstrated that the veteran's complaints of weakness and 
dyspnea after walking ten feet were neither supported by 
oximetry nor by the veteran's subsequent 100-foot walk to the 
waiting room which was made without difficulty.

Additionally, on several occasions, the retained fragment has 
been noted to be in the abdomen, sitting just below the 
diaphragm, rather than the chest.  This would indicate that 
disability produced by the wound would be less likely to 
impair pulmonary function.

Therefore, the Board finds the preponderance of the evidence 
does not meet the criteria for a rating greater than 20 
percent under the old DC 6818.

The new criteria deleted DC 6818, which were the criteria for 
evaluating pleural cavity injury.  The term "pleural cavity 
injury" was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned DC number 6843.  
Pleural cavity injuries and other disorders under DCs 6840 
through 6845 are now evaluated under a general rating formula 
for restrictive lung disease.

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted. A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted. A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted. 38 C.F.R. § 4.97, DC 6843 (1999).

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is less 
than 40 percent predicted; where maximum exercise capacity is 
less than 15ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); where there is cor pulmonale (right 
heart failure); where there is right ventricular hypertrophy; 
where there is pulmonary hypertension; (shown by echo or 
cardiac catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required. Id.

A note associated with DC 6845 states that gunshot wounds of 
the pleural cavity with bullet or missile retained in the 
lung, pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
The Board notes that this note is applicable to the veteran's 
claim because it may be assumed that the site of the retained 
fragment, just below the veteran's diaphragm causes some 
limitation of excursion of the diaphragm.  The veteran is 
currently rated 20 percent disabling in accord with the note.

In considering the propriety of a rating greater than the 
current 20 percent disability pursuant to new DC 6845, the 
Board again finds the preponderance of the evidence against 
the veteran's claim.  The examiners have been unable to 
obtain accurate spirometry data on repeated lung function 
tests due to poor cooperation by the veteran.  Notably, the 
most recent examiner was unable to objectively demonstrate 
any significant pulmonary defect in the veteran.  

The new provisions of DC 6845 provide that disabling injuries 
of shoulder girdle muscles (Muscle Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  The January and February 2001 VA examiners 
clearly found that the disability in the veteran's left upper 
extremity was unrelated to the veteran's gunshot wound. 

The rating code provides that involvement of Muscle Group XXI 
(DC 5321) will not be separately rated with DC 6845.  DC 5321 
is used for evaluation of injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group).  It provides 
a 20 percent rating for moderately severe or severe injuries.  
This is the maximum rating for this diagnostic code under the 
old and the new rating criteria. 38 C.F.R. Part 4, DC 5321.  
Therefore, use of DC 5321 as an alternative would not yield 
an increased rating for the veteran. 

During the pendency of the case, the laws and regulations 
concerning muscle injuries have also changed.  Changes to the 
regulations for evaluating muscle injuries were effective in 
July 1997 and after being reviewed and compared with the 
previous criteria are found to offer no substantive benefit.  
62 Fed. Reg. 30235 (June 3, 1997).  The revised regulations, 
as finally issued, were consistent with VA's intention, as 
expressed in the published proposal to amend, to condense and 
clarify the regulations rather than substantively amend them.  
See, 62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 
(June 16, 1993).  Therefore, viewed together, the newly 
published criteria offer no substantive revision and are seen 
as no more or less favorable to the appellant than the rating 
provisions previously in effect.  Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement. 
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments. 38 C.F.R. 
§§ 4.50, 4.56(a) (1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue. 
38 C.F.R. §§ 4.50, 4.56 (2003).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. 38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles include a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56 (2003).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity.  Objective findings would include relatively large 
entrance and (if present) exit scars, situated as to indicate 
the track of missile through important muscle groups.  There 
would be indications on palpation of moderate loss of deep 
fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability 
normally resulted from a through-and-through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History and complaint includes service department 
record or other evidence of hospitalization for prolonged 
treatment of the wound, and consistent complaint of cardinal 
symptoms of loss of power, weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include entrance and (if present) 
exit scars, situated as to indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fasciae, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) would give positive 
evidence of impairment. 38 C.F.R. § 4.56 (2003).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Under DCs 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.

Finally, the Board notes that the veteran's gunshot wound 
also resulted in a scar.  Under the anti-pyramiding provision 
of 38 C.F.R. § 4.14, (2003), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The United States Court of 
Veterans Appeals (Court) held, in Esteban v. Brown, 
6 Vet. App. 259 (1994), that for purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that a rating of the scar itself 
would not violate the rule against pyramiding.

Before specifically addressing the question of whether a 
compensable rating is warranted for the service-connected 
residual scar on the left posterior chest, the Board 
acknowledges that the schedular criteria by which skin 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) codified at 38 C.F.R. 
§ 4.118, DC 7806 (2003).  

In this regard, the Board notes that, according to the 
relevant rating criteria effective prior to August 30, 2002, 
evidence that a superficial scar is tender and painful on 
objective demonstration results in the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7804 
(2002).  This evaluation is the highest rating allowable 
pursuant to this DC.  

According to the pertinent rating requirements effective 
since August 30, 2002, evidence that a superficial scar is 
painful on examination warrants the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.118, DC 7804 (2003).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following DC 7804 (2003).

Review of the medical evidence shows that the entry wound 
scar is well healed without associated pain.  Examiners who 
have evaluated the veteran's disability have uniformly found 
that the exaggerated response to pain testing exhibited by 
the veteran is not supported by objective clinical 
observations.  The Board finds that the veteran's subjective 
complaints, as noted by the examiners are unsupported by 
clinical evidence and inconsistent with the location of the 
scar and disability that would likely be produced therefrom.  
It is not consistent with a superficial scar that is tender 
and painful on objective demonstration under the old 
criteria, or painful on examination under the new criteria.  
A preponderance of the evidence is against a compensable 
rating for the scar alone.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim that the residuals of 
his gunshot wound warrant a disability rating in excess of 20 
percent.  The record does not reveal that the veteran's 
gunshot wound is productive of any objective pulmonary, 
neurologic, or muscular disability.  The preponderance of the 
medical evidence demonstrates that the disability noted upon 
pulmonary testing is the result of poor effort or obstructive 
lung disease rather than restrictive lung disease as would be 
the case in residuals of a gunshot wound to the chest.  
Likewise, the veteran is already rated at the maximum for a 
disability of Muscle Group XXI affecting respiration.  

There is no disability attributable to the residuals of the 
gunshot wound that limit his activities, considered from the 
point of view of working or seeking work, or in any way 
impair his functions in his ordinary daily activities.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Because the Board finds 
that the preponderance of the evidence establishes that the 
veteran's service-connected gunshot wound does not meet the 
criteria, either old or new, for a rating greater than 20 
percent, a higher rating is not warranted, and the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 
ORDER

A rating greater than 20 percent for residuals of a gunshot 
wound to the chest is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



